Case 0:21-cv-61525-RS Document 1 Entered on FLSD Docket 07/26/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


 VIRGINIA AYALA,

                Plaintiff,                        Civil Action No. _____________________

                vs.

 DYNAMIC RECOVERY SOLUTIONS,                              NOTICE OF REMOVAL
 LLC,

                Defendant.



        TO THE HONORABLE UNITED STATES DISTRICT COURT FOR THE SOUTHERN

 DISTRICT OF FLORIDA:

        PLEASE TAKE NOTICE that Defendant, Dynamic Recovery Solutions, LLC

 (“Defendant” or “DRS”), by and through its undersigned counsel, respectfully notifies this Court

 of the removal of the above-captioned matter from the County Court of the 17th Judicial Circuit in

 and for Broward County, Florida, identified by case number COCE-21-034977, to the United

 States District Court for the Southern District of Florida, and shows the Court as follows:

        1.       This action was commenced in the County Court of the 17th Judicial Circuit in

 Broward County, Florida, by serving Plaintiff’s Complaint on Defendant on July 2, 2021.

        2.       Pursuant to 28 U.S.C. § 1446(a), a true and accurate copy of the Summons is

 attached hereto as “Exhibit 1” and a true and accurate copy of the Complaint is attached hereto as

 “Exhibit 2.”

        3.       Defendant was served with the Complaint on July 2, 2021, via Personal Service.
Case 0:21-cv-61525-RS Document 1 Entered on FLSD Docket 07/26/2021 Page 2 of 3




        4.       Plaintiff Virginia Ayala (“Plaintiff”) brought this action against Defendant for

 alleged violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”),

 and the Florida Consumer Collection Practices Act, Fla. Stat. § 559.72, et seq. (“FCCPA”).

        5.      This Court has original jurisdiction over Plaintiff’s FDCPA claims pursuant to 28

 U.S.C. § 1331 which provides: “The district courts shall have original jurisdiction of all civil

 actions arising under the Constitution, laws, or treaties of the United States.”

        6.      This Court has supplemental jurisdiction over Plaintiff’s FCCPA state law claim

 pursuant to 28 U.S.C. § 1367 against Defendant because this claim arises from the same series of

 events, arises from the same set of operative fats, relates to the same alleged wrongful conduct,

 and forms part of the same case or controversy as the federal claims alleged.

        7.      The County Court of the 17th Judicial Circuit in Broward County, Florida is located

 in the Southern District of Florida, 28 U.S.C. § 89(c). Venue is proper because this is the “district

 and division embracing the place where the action is pending.” See 28 U.S.C. § 1441(a) and

 1446(a).

        8.      The instant Notice of Removal is being filed within the thirty (30) days of

 Defendant having been served with the Summons and Complaint. Therefore, pursuant to 28

 U.S.C. § 1446(b), the instant Notice of Removal is timely.

        9.      Defendant will give written notice of the filing of this Notice of Removal to all

 adverse parties, as required by 28 U.S.C. § 1446(d).

        10.     Defendant will file a true and accurate copy of this Notice of Removal with the

 County Court of the 17th Judicial Circuit for Broward County, Florida, as required by 28 U.S.C. §

 1446(d).
Case 0:21-cv-61525-RS Document 1 Entered on FLSD Docket 07/26/2021 Page 3 of 3




        WHEREFORE, DRS respectfully requests that the aforementioned State Court Action,

 now pending in the County Circuit Court of the 17th Judicial Circuit in Broward County, Florida,

 be removed to the United States District Court for the Southern District of Florida.

 This the 26th day of July, 2021.

                                              Respectfully submitted,

                                              /s/ Dale T. Golden
                                              Dale T. Golden, Esquire
                                              FBN: 0094080
                                              /s/ Charles J. McHale
                                              Charles J. McHale, Esq.
                                              FBN: 0026555
                                              GOLDEN SCAZ GAGAIN, PLLC
                                              201 North Armenia Avenue
                                              Tampa, FL 33609
                                              Phone: 813-251-5500
                                              Fax: 813-251-3675
                                              Email: dgolden@gsgfirm.com
                                              Email: cmchale@gsgfirm.com
                                              Attorneys for Defendant
